DISSENTING OPINION. Hart, J. In cases like this the plaintiff may bring his suit for destroying trees under section 7976 of Kirby’s Digest and in such action recover the value of the trees, not as a part of the" realty, but their intrinsic value as detached and separate therefrom, and proved in the usual mode of proving value. Or, he may bring his action for the injury to his real estate and recover its diminution in value. Each action has its appropriate rule of damages. See Cleveland School District v. Great Northern Ry. Co. (North Dakota), 126 N. W. 995, 28 L. R. A. (N. S.) 757, and case note. In that case the court said: “Although the authorities are not uniform, the true rule is believed to be that, where property attached to realty is destroyed by fire, the plaintiff may, at his election, seek to recover its value in its detached form, or as part of the- realty, in which latter event the measure would be the difference* in the value of the realty before and after the fire. 13 Am. & Eng. Enc. Law, p. 540, and cases 'cited. The measure of damages for the* destruction of fruit, shade, 'ornamental, or growing trees or shrubbery is 'the 'difference between the value of the land before and after they were destroyed. (Citing many authorities). In Dwight v. Elmira, C. & N. R. Co., 132 N. Y. 199, 15 L. R. A. 612, 28 Am. St. Rep. 563, 30 N. E. 398, the court says: ‘A party may be content to. accept the market value of the thing 'taken, when he- is also entitled •to recover for the injury done to the freehold. But if he asserts his right to go beyond the value of thing taken or destroyed, after severance from the freehold, so as to secure compensation for 'the damages done to* his land because of it, then the measure of damages is the differenee in the value of the land before and after the injury.’ ” To the same effect see Bailey v. Chicago, M. & St. P. R. Co., 19 L. R. A. 653, where the court held that where trees, either growing' nr mature, are destroyed by the wrongful act of another, the owner may bring his action either for the value of the trees so destroyed, or for the injury to the real estate or his interest in it. The court further held that if the plaintiff bring the former action the proper measure of damages is the market value of the trees destroyed independent of the real estate; if he bring the latter action the measure of damages is the diminished value of the real estate. I think the rule /above announced is in accord with the principles of law -announced in the ease of St. Louis, Iron Mountain & Southern Railway Co. v. Ayres, 67 Ark. 371. There the court said: “As to the measure of damages for the destruction of the frees on the land by reason of the fire, we think the fifth instruction by the court announced the proper measure; that is, 'that the measure was the difference between the value of the land with the trees unburned ■and with the trees burned. This means the market value of the land. The trees were a part of the freehold, and could not be replaced in ¡a short time, and only at.considerable expense. Coykendall v. Durkee, 13 Hun. 260. The destruction of the trees was a depreciation in the value of .the land of which -they were a part, and it w-as competent to show by evidence what the land was worth before the destruction of the trees, and what it was worth after they were destroyed; and, this being shown, the quantum of damage was a matter of computation for the jury. 3 Sutherland on Damages, 612; Coykendall v. Durkee, 13 Hun. 260; Railway Company v. Combs, 51 Ark. 324.” So, too, in Fogel v. Butler, 96 Ark. 87, which was ian action under section 7976 et seq. of Kirby’s Digest, we said that “value” meant market value. An examination of the facts-of that case shows that the court meant the value of the timber cut after severance from the land. It is obvious that shade 'trees have no value as shade trees after they are cut down. It follows if these principles of law are correct that the instruction given by the trial court and quoted in the opinion in this ease is wrong. The Chief Justice concurs in these views.